DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Applicant’s amendments, filed 01/05/2022, to claims 1, 3, 5-6, 7, and 10 are acknowledged by the Examiner. Additionally, claims 4 and 14-27 remain cancelled. Claims 8-13 are still withdrawn as being directed to a non-elected invention by applicant.
Applicant’s amendments to the claims have overcome any previous claim objections. They are therefore withdrawn. 
Claims 1-3, 5-13, and 28-32 are currently pending.
Claims 1-3, 5-7, and 28-32 are examined and rejected below.
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
Applicant’s argument: In view of the amendments to claim 1, Applicant respectfully submits that the art of record fails to teach or suggest at least “a copper component coupled to at least one of the body and the at least one arm” where “the copper component is configured for operating as an antenna for receiving the first signal, transmitting the second signal, and receiving the external powering signal” and “the second signal comprises data comprising a remaining copper quantity of the copper component and position information of the intrauterine device.” Weitraub merely discloses that the copper rings or copper wire are a contraceptive component, and nowhere does Weitraub teach or suggest receiving or transmitting signals using the contraceptive wire. 
Examiner’s response: 	The office action has been updated in light of the amendments, see below. The combination of Gruber, et al. in view of Weitraub further in view of Holbert, et al. teaches receiving or transmitting signals via the antenna of Holberg, et al. which is modified to be a part of the copper component taught by Weitraub. 
Applicant’s argument: Applicant further submits that the art of record does not teach the second signal as claimed, particularly that “the second signal comprises data comprising a remaining copper quantity of the copper component and position information of the intrauterine device.” Such features are newly added, and in any event Applicant submits that none of the art of record teaches at least the remaining quantity of copper as data in the second signal. 
Examiner’s response: The office action has been updated in light of the amendments, see below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 depends on claim 1, and now in light of the amendments, claim 6 requires an intrauterine device that comprises both a copper component and a hormone component. However, throughout the Applicant’s specification and drawings, there is no embodiment of an intrauterine device that comprises both a copper component and a hormone component. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249534 A1 to Gruber, et al. in view of US2012/0111338 A1  to Weitraub further in view of WO2016/044651 A1 to Holberg, et al. 
Regarding claim 1, Gruber, et al. discloses an intrauterine device (device for distending a gynecological cavity such as a uterine cavity wherein the distension structure may serve an additional purpose of drug delivery, title, abstract, p. [0008, 0010]) comprising: 
	a body (outer delivery tube 4103, Figs 41a-b, p. [0200]) including a first end (outer delivery tube has a first end from which arms 4101, 4102 extend, Figs 41a-b, p. [0200]) and a second end (outer delivery tube has a second end opposite from the first end, Figs 41a-b, p. [0200]);
	at least one arm for extending radially from the first end while the body is configured to be inserted in a uterus (expandable arms 4101, 4102 extend radially from the first end of the outer delivery tube as it is inserted into the uterus, Figs 41a, p. [0200]);
	a removal mechanism coupled to the second end for removing the intrauterine device from the uterus (tether 4105 extends through inner and outer tube at the second end, Figs 41a-b, p. [0200]).
Gruber, et al. does not disclose a communication circuit coupled to at least one of the body and the at least one arm for responding to a first signal by transmitting a second signal, wherein the communication circuit is a near-field communication chip and is powerable by an external powering signal received by the communication circuity; and a copper component coupled to at least one of the body and the at least one arm, wherein the copper component is configured for operating as an antenna for receiving the first signal, transmitting the second signal, and receiving the external powering signal, wherein the second signal comprises data comprising a remaining copper quantity of the copper component and position information of the intrauterine device.
Weitraub teaches an analogous intrauterine device (intrauterine device and inserter for the same, title, abstract) having a copper component coupled to at least one of the analogous body (T-shaped intrauterine device is placed inside a patient’s uterus, the T-shaped IUD comprises a cylindrical contraceptive body 42 that is copper-bearing and as such releases copper into the uterus, Fig 3, p. [0031-0033 and 0014-0015]) providing a contraceptive agent to be controllably released into the uterus cavity over a prolonged period of time thus aiding in preventing undesired menstruation symptoms and pregnancy (Weitraub, p. [0014-0015, 0031-0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Gruber, et al. to include a copper component coupled to at least one of the body and the at least one arm as taught by Weitraub in order to provide a contraceptive agent to be controllably released into the uterus cavity over a prolonged period of time thus aiding in preventing undesired menstruation symptoms and pregnancy (Weitraub, p. [0014-0015, 0031-0033]).
Gruber, et al. modified by Weitraub does not disclose a communication circuit coupled to at least one of the body and the at least one arm for responding to a first signal by transmitting a second signal, wherein the communication circuit is a near-field communication chip and is powerable by an external powering signal received by the communication circuity; and wherein the copper component is configured for operating as an antenna for receiving the first signal, transmitting the second signal, and receiving the external powering signal, wherein the second signal comprises data comprising a remaining copper quantity of the copper component and position information of the intrauterine device.
Holberg, et al. teaches an analogous intrauterine device (device, systems, and methods for using and monitoring medical devices and patients, wherein the medical device can be an implant such as an intrauterine device that has one or more implantable sensor modules, herein referred to as ISM, positioned on the inside of the medical device, within the body of the medical device, or the outer/inner surfaces of the medical device, title, abstract, p. [0008-0009]) comprising a communication circuit (ISM is comprised of flexible circuitry, p. [0073-0074, 0076, 0078]) coupled to at least one of the analogous body and the at least one arm (ISM positioned on the inside of the medical device, within the body of the medical device, or the outer/inner surfaces of the medical device, p. [0073-0074, 0076, 0078, 0010]) for responding to a first signal by transmitting a second signal (the system has sensors such that two or more signals are sent, each signal providing additional power to the sensor to permit it to complete the sensing operation and then provide sufficient power to transfer the data via the signal path back to the interrogation module, p. [0092-00108, 00577]), wherein the communication circuit is a near-field communication chip (wireless interface is configured to operate according to a specification such as near-field communication, p. [0096]) and is powerable by an external powering signal received by the communication circuity (wireless interface is configured to receive a signal from a remote device such as a smartphone, tablet, computer, etc. or an external powering signal via an antenna which is part of the communication circuit, see p. [0097]), wherein a component (antenna is coupled to the medical device body, p. [0076-0078]) is further for operating as an antenna for receiving the first signal and for transmitting the second signal, and receiving the external powering signal (wireless interface modulates one or more carriers signals with the data from the sensor module controller (first signal) and generates a transmission signal from the one or more carrier signals, and transmits the signal to a remote device (second signal) via the antenna, and the antenna is able to receive a signal from the remote device (external powering signal), the antenna can both receive the signal and send signal, p. [0076-0078, 0096-0097, 00103, 00577-00578]), and wherein the second signal comprises data comprising a remaining quantity of the component (see p. [00561, 00556], the implantable sensor module (IMS) is also utilized to determine the quantity and release kinetics of a component, meaning the sensor module is able to sense how much quantity there is and thus one is able to determine the remaining quantity, thus the second signal may comprise this information to transmit to a remote device) position information of the intrauterine device (see p. [0015, 0019, 0068, 0077, 0085], position sensors may be contained within an ISM or the sensor module, thus comprising data about movement, migration, alignment, etc. or position information of an intrauterine device), providing easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Gruber, et al. modified by Weitraub to include a communication circuit coupled to at least one of the body and the at least one arm for responding to a first signal by transmitting a second signal and receiving an external powering signal, wherein the communication circuit is a near-field communication chip and is powerable by the external powering signal, and to have modified the copper component to incorporate an antenna in order to operate as an antenna for receiving the first signal, transmitting the second signal, and receiving the external powering signal, and wherein the second signal comprises data comprising a remaining copper quantity of a component and position information of the intrauterine device as taught by Holberg, et al. in order to provide an improved intrauterine device that allows for easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]). 
Regarding claim 2, Gruber, et al. as modified by Weitraub as further modified by Holberg, et al. discloses the invention as applied to claim 1 above. 
Gruber, et al. as modified by Weitraub as further modified by Holberg, et al. does not disclose one or more sensors communicatively coupled to the communication circuit for measuring health data of a user of the intrauterine device, wherein a first sensor of the one or more sensors is embedded within the intrauterine device for measuring a body temperature of the user, wherein a second sensor of the one or more sensors is exposed to bodily fluids for measuring at least one of a glucose level of the user and an iron level of the user, wherein a third sensor of the one or more sensors is powerable by the first signal.
Holberg, et al. further teaches one or more sensors communicatively coupled to the communication circuit for measuring health data of a user of the intrauterine device (the medical device has a plurality of sensors coupled to and embedded within the ISM for measuring the health data of both the user and the medical device, p. [0068, 0073-0074, 0076-0078]), wherein a first sensor of the one or more sensors is embedded within the intrauterine device for measuring a body temperature of the user (sensor can be a temperature sensor, p. [0068]), wherein a second sensor of the one or more sensors is exposed to bodily fluids for measuring at least one of a glucose level of the user and an iron level of the user (one of the sensors can be a chemistry sensor for blood and/or other fluids and metabolic sensors for blood and/or other fluids, p. [0068]), wherein a third sensor of the one or more sensors is powerable by the first signal (the system may have passive sensors which have sufficient signal strength that is provided in the initial signal to provide power for the sensor and to carry out the sensing operation and output the signal back to an interrogation module, p. [0092-00108, 00577]) providing easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Gruber, et al. as modified by Holberg, et al. further modified by Weitraub to include one or more sensors communicatively coupled to the communication circuit for measuring health data of a user of the intrauterine device, wherein a first sensor of the one or more sensors is embedded within the intrauterine device for measuring a body temperature of the user, wherein a second sensor of the one or more sensors is exposed to bodily fluids for measuring at least one of a glucose level of the user and an iron level of the user, wherein a third sensor of the one or more sensors is powerable by the first signal as further taught by Holberg, et al. in order to provide easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Regarding claim 3, Gruber, et al. as modified by Weitraub. further modified by Holberg, et al. discloses the invention as applied to claim 1 above. Gruber, et al. as modified by Weitraub further modified by Holberg, et al. further discloses wherein the data is first data (see claim 1 above). 
Gruber, et al. as modified by Weitraub further modified by Holberg, et al. does not disclose a memory communicatively coupled to the communication circuit for storing second data, and wherein the second signal includes at least a portion of the second data, wherein the portion of the second data comprises at least one of a manufacturer of the intrauterine device, a date of production of the intrauterine device, a physician that performed an insertion of the intrauterine device, a date of insertion of the intrauterine device, and a type of the intrauterine device.
Holberg, et al. further teaches a memory communicatively coupled to the communication circuit for storing second data (the data collected by the sensors can be stored in a memory located within the ISM, or on the medical device, or on an associated device), and wherein the second signal includes at least a portion of the second data (the system may have passive sensors which have sufficient signal strength that is provided in the initial signal to provide power for the sensor and to carry out the sensing operation and output the signal back to an interrogation module, i.e. transmits data p. [0092-00108, 00577]), wherein the portion of the second data comprises at least one of a manufacturer of the intrauterine device, a date of production of the intrauterine device, a physician that performed an insertion of the intrauterine device, a date of insertion of the intrauterine device, and a type of the intrauterine device (all of the sensors can have a Unique Sensor Identification number ("USI") which specifically identifies the sensor and/or a Unique Device Identification number ("UDI") with which the sensors can provide unique information of the associated Medical device for tracking purposes of the Medical Device manufacturer, the health care system, and regulatory requirements, p. [0068]) providing easier transmission and storage of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Gruber, et al. as modified by Holberg, et al. to include a memory communicatively coupled to the communication circuit for storing data, and wherein the second signal includes at least a portion of the data, wherein the portion of the data comprises at least one of a manufacturer of the intrauterine device, a date of production of the intrauterine device, a physician that performed an insertion of the intrauterine device, a date of insertion of the intrauterine device, and a type of the intrauterine device as further taught by Holberg, et al. in order to provide easier transmission and storage of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Regarding claim 5, Gruber, et al. as modified by Weitraub further modified by Holberg, et al. discloses the invention as applied to claim 1 above. Gruber, et al. as modified by Weitraub further modified by Holberg, et al. further discloses wherein the copper component is configured to release copper into the uterus (as previously modified above, see claim 1, the IUD of Gruber releases copper into the uterus as taught by contraceptive body 42 of Weitraub, Fig 3 of Weitraub, p. [0031-0033 and 0014-0015] of Weitraub). 
Regarding claim 28, Gruber, et al. as modified by Weitraub further modified by Holberg, et al. discloses the invention as applied to claim 1 above. Gruber, et al. as modified by Weitraub further modified by Holberg, et al. further discloses wherein the at least one arm is movable (expandable arms 4101, 4102 are movable, Figs 41a-b, p. [0200]) between a first position in which the at least one arm extends radially from the first end (Fig 41a shows the expandable arms 4101, 4102 in a first position wherein they extend radially from the first end of the outer tube body 4103, p. [0200]) and a second position in which the at least one arm is detached from the body (Figs 41b shows the expandable arms 4101, 4102 in a second position detached from the outer tube body 4103, p. [0200]), and wherein the intrauterine device further comprises: at least one connector for linking the at least one arm to the body such that the at least one arm remains linked to the body in both the first position and the second position via the at least one connector (tether 4105 connected the expandable arms 4101, 4102 to the outer tube 4103 such that they remain linked to the outer tube in both the first and second positions, Figs 41a-b, p. [0200]).
Regarding claim 29, Gruber, et al. as modified by Weitraub further modified by Holberg, et al. discloses the invention as applied to claim 28 above. Gruber, et al. as modified by Weitraub further modified by Holberg, et al.  further discloses wherein the at least one arm in the first position is configured to move to the second position in response to removing the intrauterine device from the uterus (after the expandable arms 4101, 41102 are positioned in the cavity, the expandable arms 4101 and 4102 are expanded to distend the gynecological cavity when wedge portion 4109 is proximally retracted until the wedge portion 4109 is locked in position by drive brake 4111, to remove the expandable arms 4101 and 4102, the tether 4105 is released and the brake 4111 is released thereby freeing the wedge portion 4109, the expandable arms 4101 and 4102 are allowed to compress as the inner delivery tube 4107 pulls the expandable arms 4101 back into the outer tube 4103, Figs 41a-b, p. [0200]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249534 A1 to Gruber, et al. as modified by US2012/0111338 A1 to Weitraub as modified by  WO2016/044651 A1 to Holberg, et al., as applied to claim 1 above, further in view of US 2018/0235803 A1 Gradil. 
Regarding claim 6, Gruber, et al. as modified by Weitraub further modified by Holberg, et al. discloses the invention as applied to claim 1 above. 
Gruber, et al. as modified by Weitraub further modified by Holberg, et al. does not disclose a hormone component coupled to at least one of the body and the at least one arm, the hormone component configured to release a hormone into the uterus. 
Gradil teaches an analogous intrauterine device (10) (see Abstract; intrauterine device (IUD) 10) having a hormone component coupled at least one of the analogous body, the hormone component configured to release a hormone into the uterus (see p. [0032] and claim 6; IUD 10 contains a hormone such as progesterone, progestogen, levonorgestrel, or a combination thereof to release the hormone into the uterus while IUD 10 may also have a copper coating embedded so as to be flush with the surface to coat the entire IUD 10) providing to release a fertility suppressing amount of the anti-fertility agent to the uterus (see p. [0032]) to help mitigate undesired menstruation symptoms and pregnancy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device as disclosed by Gruber, et al. as modified by Holberg, et al. to include a hormone component coupled to at least one of the body and the at least one arm for releasing a hormone into the uterus as taught by Gradil to have provided an improved intrauterine device that provides to release a fertility suppressing amount of the anti-fertility agent to the uterus (see p. [0032]) to help mitigate undesired menstruation symptoms and pregnancy.
Claims 7 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0249534 A1 to Gruber, et al. as modified by US 2012/0111338 A1 to Weitraub as modified by WO 2016/044651 A1, as applied to claim 1 above, further in view of US 3,805,777 to Ansari.
Regarding claim 7, Gruber, et al. as modified by Weitraub as further modified by Holberg, et al. discloses the invention as applied to claim 1 above. 
Gruber, et al. further discloses wherein the at least one arm (expandable arms 4101, 4102 are movable, Figs 41a-b, p. [0200]) in a first position is directly coupled to the body (Fig 41a shows the expandable arms 4101, 4102 in a first position wherein they are directly coupled to the first end of the outer tube body 4103, p. [0200]) and in a second position is detached from the body (Figs 41b shows the expandable arms 4101, 4102 in a second position detached from the outer tube body 4103, p. [0200]), and the intrauterine device further comprises at least one connector for linking the at least one arm to the body such that the at least one arm remains linked to the body in both the first position and the second position via the at least one connector (tether 4105 connected the expandable arms 4101, 4102 to the outer tube 4103 such that they remain linked to the outer tube in both the first and second positions, Figs 41a-b, p. [0200]).
Gruber, et al. as modified by Weitraub as further modified by Holberg, et al. does not disclose wherein the communication circuit is further for modulating the second signal to indicate the at least one arm is in the second position wherein the removal mechanism includes a magnetic portion for magnetically docking to a removal tool, wherein the communication circuit is further for modulating the second signal to indicate the magnetic portion is docked to the removal tool.
Holberg, et al. further teaches wherein the communication circuit is further for modulating the second signal to indicate the at least one arm is in the second position (ISM can have one or more position and contact sensors that send a signal confirming the device is in the proper locked position, p. [00195]) providing easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication circuit as disclosed by Gruber, et al. as modified by Weitraub as further modified by Holberg, et al. for modulating the second signal to indicate the at least one arm is in the second position as further taught by Holberg, et al. in order to provide easier transmission of data and thus more accurate monitoring of the medical device and permitting medical reporting of accurate data that will contribute to monitoring the placement, location, anatomy, alignment, immobilization, performance, healing, integrity, wear, side effects, and/or effectiveness of the medical device thus resulting in the better overall health of the patient (Holberg, et al., p. [0030, 0016, 0066]).
Gruber, et al. as modified by Holberg, et al. does not disclose wherein the removal mechanism includes a magnetic portion for magnetically docking to a removal tool, wherein the communication circuit is further for modulating the second signal to indicate the magnetic portion is docked to the removal tool.
Ansari teaches an analogous intrauterine device (intrauterine device and means for inserting and removing the same, title, abstract) wherein the removal mechanism includes a magnetic portion for magnetically docking to a removal tool (body 42 has a first end connected to the body and a second free end 46 that extends in the form of a resilient tab 48, the free end 46 of tab 48 carries magnetic member 44, a tool 30 having a magnetic probe 34 on the end is inserted into the uterine cavity until the magnetic probe 34 contacts the magnetic member 44 of the free end 46 of the body 42, Figs 8-9, col 4 lines 14-20 and 32-68, col 5 lines 1-4) providing a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal tool as disclosed by Gruber, et al. as modified by Holberg, et al. to include a magnetic portion for magnetically docking to a removal tool as taught by Ansari in order to provide a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
The combination of Gruber, et al. as modified by Holberg, et al. as modified by Ansari teaches wherein the communication circuit is further for modulating the second signal to indicate the magnetic portion is docked to the removal tool (the ISM system emitting the signal to indicate when the device is in the proper position, as taught by Holberg, et al. is modified to include the signal being sent when the proper connection of the magnetic probe to the magnetic member is completed as taught by Ansari).
Regarding claim 30, Gruber, et al. as modified by Weitraub as further modified by Holberg, et al. discloses the invention as applied to claim 1 above. 
Gruber, et al. as modified by Weitraub as further modified by Holberg, et al. does not disclose wherein the removal mechanism comprises a magnetic portion coupled to the second end of the body.
Ansari teaches an analogous intrauterine device (intrauterine device and means for inserting and removing the same, title, abstract) wherein the analogous removal mechanism comprises a magnetic portion coupled to the analogous second end of the analogous body (body 42 has a first end connected to the body and a second free end 46 that extends in the form of a resilient tab 48, the free end 46 of tab 48 carries magnetic member 44, a tool 30 having a magnetic probe 34 on the end is inserted into the uterine cavity until the magnetic probe 34 contacts the magnetic member 44 of the free end 46 of the body 42, Figs 8-9, col 4 lines 14-20 and 32-68, col 5 lines 1-4) providing a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal mechanism as disclosed by Gruber, et al. as modified by Weitraub as further modified by Holberg, et al. to comprise a magnetic portion coupled to the second end of the body as taught by Ansari in order to provide a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
Regarding claim 31, Gruber, et al. as modified by Weitraub modified by Holberg, et al. as further modified by Ansari discloses the invention as applied to claim 30 above. 
Gruber, et al. as modified by Weitraub modified by Holberg, et al. as further modified by Ansari does not disclose wherein the removal mechanism is further configured for magnetically docking with a removal tool, wherein the removal mechanism includes a first portion and a second portion.
Ansari further teaches wherein the removal mechanism is further configured for magnetically docking with a removal tool (body 42 has a first end connected to the body and a second free end 46 that extends in the form of a resilient tab 48, the free end 46 of tab 48 carries magnetic member 44, a tool 30 having a magnetic probe 34 on the end is inserted into the uterine cavity until the magnetic probe 34 contacts the magnetic member 44 of the free end 46 of the body 42, Figs 8-9, col 4 lines 14-20 and 32-68, col 5 lines 1-4), wherein the removal mechanism includes a first portion (body 42 has a first end connected to the body, Figs 8-9, col 4 lines 14-20 and 32-68, col 5 lines 1-4) and a second portion (body 42 has a second free end 46 that extends in the form of a resilient tab 48, Figs 8-9, col 4 lines 14-20 and 32-68, col 5 lines 1-4) providing a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal mechanism as disclosed by Gruber, et al. as modified by Holberg, et al. as modified by Weitraub as further modified by Ansari to include wherein the removal mechanism is further configured for magnetically docking with a removal tool, wherein the removal mechanism includes a first portion and a second portion as further taught by Ansari in order to provide a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
Regarding claim 32, Gruber, et al. as modified by Weitraub modified by Holberg, et al. as further modified by Ansari discloses the invention as applied to claim 31 above. 
Gruber, et al. as modified by Weitraub modified by Holberg, et al. as further modified by Ansari does not disclose wherein the second portion is farther from the body than the first portion, and wherein the second portion has a greater circumference than the first portion for locking to the removal tool.
Ansari further teaches wherein the second portion is farther from the body than the first portion (second free end 46 extends away from the body and the first end which is connected to the body 42, Figs 8-9, col 4 lines 14-20 and 32-68, col 5 lines 1-4), and wherein the second portion has a greater circumference than the first portion for locking to the removal tool (second free end 46 extends away from the body 42 in the form of tab 48 wherein the end of tab 48 has a greater circumference than the first end connected to the body as a magnetic member 44 is positioned within tab 48 making it larger, see Figs 8-9, col 4 lines 14-20 and 32-68, col 5 lines 1-4) providing a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the first and second portions as disclosed by Gruber, et al. as modified by Weitraub modified by Holberg, et al. as further modified by Ansari to include wherein the second portion is farther from the body than the first portion, and wherein the second portion has a greater circumference than the first portion for locking to the removal tool as further taught by Ansari in order to provide a safe, efficient, easier way to quickly locate, attach, and remove the intrauterine device in and from the cavity while also preventing the irritations of a string during removal (Ansari, col 2 lines 39-45, col 4 lines 65-68, col 5 lines 1-4 and 24-33).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754